Citation Nr: 9919651	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  97-12 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating for 
lumbosacral strain; residuals of L4-5 decompression 
laminectomy; spinal stenosis, currently evaluated as 60 
percent disabling, to include the issue of entitlement to an 
extraschedular evaluation.

2.  Entitlement to an increased disability rating for 
bursitis, right knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1962 to 
January 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied increased disability 
ratings for the veteran's back and right knee disorders.

In June 1998, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).

In the August 1998 supplemental statement of the case, the RO 
considered whether the veteran is entitled to an 
extraschedular rating for his lumbar spine disorder.  The 
question of an extraschedular rating is a component of the 
veteran's claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); see also VAOPGCPREC 6-96.  
Therefore, the lumbar spine issue before the Board has been 
recharacterized as shown above in order to include this 
issue.

At the veteran's hearing, he submitted testimony on the issue 
of entitlement to service connection for a cervical spine 
disorder.  He was informed that it was not clear whether this 
issue was on appeal to the Board, but his testimony would be 
accepted pending review of the claims file.  Upon review of 
the claims file, it is clear that the veteran has not 
perfected an appeal to the Board as to the denial of service 
connection for a cervical spine disorder.  He filed this 
claim in 1991, and it was initially denied in an October 1991 
rating decision.  He submitted a timely notice of 
disagreement and was provided a statement of the case (SOC) 
in May 1992.  In response to the SOC, the veteran submitted 
two statements in May 1992.  In both statements, he requested 
that the RO "hold" his appeal and adjudicate other issues 
first.  In both statements, he expressly stated that after 
these issues had been considered, he would continue his 
appeal if necessary.  He did not, therefore, indicate that he 
was appealing this issue at that time, nor did he make any 
allegations as to errors of law or fact with respect to this 
issue that could be construed as a substantive appeal.  See 
38 C.F.R. § 20.202 (1998).  Therefore, this issue is not 
before the Board.


FINDINGS OF FACT

1.  The veteran's claims are plausible, and the RO has 
obtained sufficient evidence for correct disposition of these 
claims.

2.  The veteran's service-connected lumbosacral strain; 
residuals of L4-5 decompression laminectomy; spinal stenosis, 
is rated analogous to intervertebral disc syndrome, and he is 
currently receiving the maximum rating provided for that 
disability.

3.  The veteran does not have ankylosis of the lumbar spine 
or residuals of fractured vertebra with cord involvement.

4.  The veteran's lumbar spine disorder does not present an 
exceptional or unusual disability picture rendering 
impracticable the application of the regular schedular rating 
criteria.

5.  The veteran's right knee disorder is currently manifested 
by subjective complaints of pain, slight limitation of 
motion, crepitation, and minimal laxity, resulting in slight 
overall knee impairment.



CONCLUSIONS OF LAW

1.  The veteran has stated well-grounded claims for increased 
disability ratings for his service-connected lumbar spine and 
right knee disorders, and VA has satisfied its duty to assist 
him in developing facts pertinent to these claims.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 (1998).

2.  The criteria for a disability rating in excess of 60 
percent for lumbosacral strain; residuals of L4-5 
decompression laminectomy; spinal stenosis, are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.20, 4.27, 4.40, 4.45, and 4.71a, Diagnostic Code 5293 
(1998).

3.  The evidence does not warrant referral for consideration 
of an extraschedular rating for the veteran's lumbar spine 
disorder.  38 C.F.R. § 3.321(b)(1) (1998).

4.  The criteria for a disability rating in excess of 10 
percent for bursitis, right knee, are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.27, 
4.40, 4.45, and 4.71a, Diagnostic Codes 5003, 5010, and 5257 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran has been service-connected for his lumbar spine 
and right knee disorders since 1974.  During service, he was 
treated for lumbosacral strain and complaints of knee pain.  
A VA examination in 1974 diagnosed mild recurrent lumbosacral 
strain and sub-patellar bursitis of the right knee.  X-rays 
of both the lumbar spine and right knee showed no 
abnormalities.  A July 1974 rating decision, inter alia, 
granted service connection for lumbosacral strain and 
bursitis of the right knee, with assignment of a 10 percent 
disability rating for each condition.

VA examination reports and outpatient treatment records 
dating from 1975 to 1994 are associated with the claims file.  
Throughout this period, the veteran occasionally complained 
of right knee pain, but no significant abnormalities were 
noted.  In 1982, a diagnosis of degenerative joint disease of 
the lumbar spine was rendered.  The veteran underwent 
physical therapy programs for his back in 1982 and 1986.  In 
1986, he was provided a TENS (transcutaneous electrical nerve 
stimulation) unit because of his complaints of severe back 
pain.  A March 1987 rating decision, inter alia, assigned a 
20 percent disability rating for the veteran's lumbar spine 
disorder.  

Upon VA examination in 1988, a diagnosis of discogenic 
disease of the lumbar spine was rendered.  X-rays showed 
chronic, progressive degenerative changes in the lumbosacral 
discs, which had progressed significantly since the initial 
study in 1982.  A June 1991 rating decision, inter alia, 
assigned a 40 percent disability rating for the veteran's 
lumbar spine disorder.  In November 1991, the veteran 
underwent L4-5 decompressive laminectomy with release of 
lateral recess stenosis.  An April 1992 rating decision, 
inter alia, granted a temporary 100 percent disability rating 
for the veteran's lumbar spine disorder effective from 
November 1991, with continuation of the previously assigned 
40 percent disability rating from February 1992. 

Upon VA examination in June 1992, the veteran walked with a 
halted gait, favoring his right side.  A large area of the 
left lumbar musculature was hypertrophied with atrophy of the 
right lumbar musculature.  Range of motion for the lumbar 
spine was forward flexion to 5 degrees, backward extension to 
zero degrees, left lateral flexion to 5 degrees, right 
lateral flexion to zero degrees, and rotation to 10 degrees 
bilaterally.  A July 1992 rating decision, inter alia, 
extended the temporary 100 percent disability rating for the 
veteran's lumbar spine disorder, with assignment of a 60 
percent disability rating from June 1992.

Upon VA examination in April 1994, the veteran complained of 
continued pain and stiffness in the low back, with numbness 
and weakness of the right leg.  He complained of inability to 
move his back.  The neurological evaluation showed diminished 
sensory perception in the entire right leg and in the distal 
aspect of the left leg.  There was mild atrophy of the first 
interosseus on the left and diminished ankle jerk on the 
right.  Straight leg raising was to 50 degrees with pain.  
Range of motion for the lumbar spine was forward flexion to 
50 degrees, backward extension to 10 degrees, lateral flexion 
to 10 degrees bilaterally, and rotation to 5 degrees 
bilaterally.  X-rays of the lumbar spine showed degenerated 
discs at L4-5 and L5-S1 and post-operative laminectomy from 
mid L3 to the sacrum.

An August 1994 rating decision granted the veteran a total 
disability rating based on individual unemployability (TDIU) 
due to his service-connected lumbar spine disorder.  In 
February 1995, the veteran filed claims for increased ratings 
for his lumbar spine and right knee conditions. 

The veteran submitted medical records from Michael Carey, 
M.D., but these records primarily concerned his cervical 
spine disorder.  Magnetic resonance imaging (MRI) in 1993 
showed significant spinal stenosis at L3-4.  It was noted in 
April 1995 that the veteran complained of pain in the back, 
buttocks, hip, and right leg.  Upon examination, motor 
function in both legs was intact.  Knee jerks were 2+ and 
equal, and ankle jerks were 1+ and equal.  Straight leg 
raising was negative to 90 degrees bilaterally.  He tended to 
be hypalgesic on the right below the T4 dermatome.  

The veteran also submitted a report from Michael Keogh, D.C., 
who treated him in February 1996 for injuries resulting from 
an automobile accident.  The veteran had been a patient of 
Dr. Keogh's for several years and had recurrent lumbar pain.  
Examination showed palpable tenderness in and around the 
paravertebral muscles of the lumbosacral region.  Deep tendon 
reflexes were 2+ and equal for the lower extremities.  
Straight leg raising was positive bilaterally.  The diagnosis 
was lumbar strain with myofascitis.  The veteran was treated 
with electrical therapy and hot packs on two occasions.

In April 1996, the veteran underwent a VA physical 
examination.  He complained of back and knee pain.  
Examination showed no postural abnormalities or fixed 
deformities of the lumbar spine.  He had tenderness to 
palpation over the lumbosacral spine.  Range of motion for 
the lumbar spine was forward flexion to 65 degrees, backward 
extension to 10 degrees, lateral flexion to 20 degrees 
bilaterally, and rotation to 20 degrees bilaterally.  The 
veteran complained of pain with range of motion of the lumbar 
spine.  There was no swelling or deformity of the knee.  It 
was noted that he had "loose halluxation."  There was 
crepitation of the right patella.  Range of motion for the 
right knee was from 5 to 105 degrees.  The veteran complained 
of pain with range of motion of the right knee.  Diagnoses 
were chondromalacia, right patella, status post lumbar 
laminectomy, and mechanical low back pain.  X-rays of the 
lumbar spine showed a laminectomy defect at L4-5 and vacuum 
disc phenomena at L4-5 and L5-S1, with disc space narrowing 
and spondylosis at both levels.  X-rays of the right knee 
were normal.

A June 1996 rating decision denied increased ratings for the 
veteran's lumbar spine and right knee disorders.  In his 
substantive appeal, the veteran stated that he was seeking a 
"total rating" for both conditions and that they had 
worsened since the last increases.  He stated that he had 
scar tissue from the surgeries on his back, and he had 
arthritis in "both areas" that caused pain and limited 
motion.  

In June 1998, the veteran had a personal hearing.  He stated 
that he had scar tissue and arthritis had "set in" since 
the surgery.  He stated that steroid treatments had been 
tried to manage the pain, but it could not be done because of 
the scar tissue in his back.  He stated that before the 
surgery, he had pain that radiated from the low back down the 
right leg, and his knees had given way, especially the right 
knee.  He stated it was the same after the surgery.  He had 
slight numbness in both feet, and burning sensations in the 
legs.  He had had some incontinence prior to the surgery, 
which had cleared up to some extent.  He was going through a 
pain management program, and he continued to use a TENS unit.  
He stated that nothing helped him, and additional surgery was 
a possibility.  He had difficulty sleeping at night. 

When asked if doctors had told him that he had subluxation or 
lateral movement of the right knee, the veteran stated that 
those words were familiar to him.  He had not had surgery on 
the knee.  He had pain, swelling, and stiffness of the right 
knee.  He stated that he could bend the knee to 90 degrees, 
but with a lot of pain.  He needed assistance getting up in 
the tub because the right knee would give out if he put 
weight on it.  He also had a burning sensation in the knee.  
He stated that the knee felt like something was rubbing 
together.  He stated that he had fallen because of the 
weakness in the knee, and sometimes it just gave way.  He had 
seen Dr. Flynn for his knee, but the only thing Dr. Flynn did 
was provide him steroid injections.  There was a possibility 
that he would undergo arthroscopy in the future.  When asked 
when he had last received treatment for his knee, the veteran 
stated that he was not being treated for the knee until his 
other medical conditions had resolved.

At his hearing, the veteran submitted a copy of a decision 
from the Social Security Administration granting him 
disability benefits due, in part, to moderately severe 
degenerative arthritis from L3 through S1.  Electromyography 
conducted in December 1996 had shown lumbosacral 
radiculopathy involving the L3-L5 and S1 nerve roots.  He 
also submitted surgery instructions from the NeuroMedical 
Center, which he testified concerned cervical spine surgery.


II. Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The veteran has complained of increased lumbar spine 
and right knee pain; therefore, his claims are well grounded. 

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
appellant's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran an appropriate VA 
examination in 1996.  It appears that there may be additional 
private medical records that have not been associated with 
the claims file.  The veteran was unclear during his hearing 
whether he was receiving private treatment for his service-
connected conditions, but he did definitively state that he 
was not being treated at VA.  He was provided 60 days from 
the hearing to submit additional evidence and was advised 
that submission of private treatment records would be helpful 
to his claims.  No additional evidence was received prior to 
transfer of his claims file to the Board.  In the 
circumstances of this case, no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Sufficient evidence is of 
record to properly rate the veteran's service-connected 
disabilities, and he was advised of the importance of 
submitting private medical records and provided an 
opportunity to do so.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1998).  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(1998), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (1998).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1998).  


A.  Lumbar spine

1.  Schedular evaluation

The veteran is currently evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, at 60 percent.  He has degenerative 
joint disease and degenerative disc disease of the lumbar 
spine, as well as residuals of decompressive laminectomy and 
spinal stenosis.  This lumbar spine condition does not have a 
specific diagnostic code.  When a veteran is diagnosed with 
an unlisted disease, it must be rated under an analogous 
diagnostic code.  38 C.F.R. §§ 4.20 and 4.27 (1998).  
Therefore, his lumbar spine condition is rated as analogous 
to intervertebral disc syndrome under Diagnostic Code 5293.  

The currently assigned 60 percent disability rating requires 
symptoms analogous to pronounced intervertebral disc syndrome 
with little intermittent relief and persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc.  The 60 percent evaluation is the highest available 
rating under Diagnostic Code 5293.  Therefore, consideration 
will be given to other potentially applicable diagnostic 
codes that provide for a rating in excess of 60 percent.

Diagnostic Code 5285 pertains to residuals of fractured 
vertebrae.  A 100 percent disability rating is assigned when 
there is spinal cord involvement, or when the individual is 
bedridden or requires long leg braces.  However, 
consideration of the veteran's service-connected disability 
under Diagnostic Code 5285 is not warranted.  The medical 
evidence does not show that the veteran fractured any lumbar 
vertebrae during service.

Diagnostic Code 5286 provides a 100 percent disability rating 
for complete bony fixation (ankylosis) of the lumbar spine 
when the ankylosis is at an unfavorable angle, with marked 
deformity and involvement of the major joints (Marie-
Strumpell type) or without other major joint involvement 
(Bechterew type).  The United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court) has defined ankylosis as "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)).  However, 
consideration of the veteran's service-connected disability 
under Diagnostic Code 5286 is also not warranted.  There is 
no medical evidence showing that the veteran has ankylosis of 
the lumbar spine, as opposed to limitation of motion.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must consider 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Diagnostic codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and the rule against pyramiding set forth in 38 
C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  Id.  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40 (1998).  
A part which becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca.  

Diagnostic Code 5293 for intervertebral disc syndrome 
involves loss of range of motion because the nerve defects 
and resulting pain associated with injury to the sciatic 
nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.  VAOPGCPREC 36-97.  Therefore, 
38 C.F.R. §§ 4.40 and 4.45 must be considered.  However, 
those regulations are not applicable where a disability is 
rated at the maximum level provided by the diagnostic code 
under which it is rated, as is the veteran's situation.  See 
VAOPGCPREC 36-97 (holding that consideration must be given to 
the extent of disability under 38 C.F.R. §§ 4.40 and 4.45 
"when a veteran has received less than the maximum 
evaluation" under Diagnostic Code 5293); see also Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997) (Court concluded that 
remand for the Board to consider functional loss due to pain 
was not appropriate where the claimant was already receiving 
the maximum disability rating available for limitation of 
motion); Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997) 
(although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, the rating 
schedule does not require a separate rating for pain).  
Therefore, an increased disability rating based on functional 
loss is not available in this case.

Accordingly, the Board concludes that the preponderance of 
the evidence is against assignment of an increased disability 
rating for the veteran's service-connected lumbosacral 
strain; residuals of L4-5 decompression laminectomy; spinal 
stenosis.  The regulations establish disability ratings that 
are intended to compensate a veteran for average impairment 
in earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  There is no doubt that the 
veteran has symptomatology indicative of a severe lumbar 
spine disability such as marked limitation of motion, pain, 
and functional loss.  Although the Board sympathizes with the 
veteran's difficulties due to his lumbar spine disorder, the 
Board is constrained to abide by VA regulations.  The 
Secretary has determined that the maximum disability rating 
for intervertebral disc syndrome is 60 percent, and this 
evaluation encompasses a level of compensation for severe 
symptoms such as the veteran may experience and for any 
impairment in earning capacity due to these symptoms.  
Without ankylosis of the lumbar spine or fractured vertebra 
with cord involvement, he simply is not entitled to a 
schedular disability rating higher than 60 percent.  The 
veteran does not meet these criteria, and there is no 
reasonable doubt on this matter that could be resolved in his 
favor. 

2.  Extraschedular evaluation

The issue of entitlement to an extraschedular disability 
rating pursuant to 38 C.F.R. § 3.321(b) for the veteran's 
lumbar spine condition is raised by the record.  As discussed 
above, the veteran is receiving the maximum schedular 
evaluation under Diagnostic Code 5293, yet he asserts that he 
is entitled to an increased rating.  A claim of entitlement 
to an extraschedular evaluation is implicit in his claim for 
an increase in such a circumstance. 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1998).  "The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

The RO considered whether such referral was warranted in the 
August 1998 supplemental statement of the case, and the 
August 1996 statement of the case informed the veteran of the 
pertinent law and regulations.  Accordingly, the veteran has 
had notice of the RO's action and of the applicable laws and 
regulations and has had an opportunity to present argument 
with respect to this issue.

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  While 
the Board does not have the authority to grant an 
extraschedular evaluation in the first instance, it is not 
precluded from reviewing an RO determination that referral is 
not warranted and confirming that decision.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for 
extraschedular rating is required); Bagwell, 9 Vet. App. at 
339 (BVA may affirm an RO conclusion that a claim does not 
meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or reach such a conclusion on its own).

The schedular evaluations for lumbar spine disabilities are 
not inadequate.  As fully detailed above, higher disability 
ratings are available for a lumbar spine disability where 
there is ankylosis or residuals of fractured vertebra.  The 
veteran does not meet the schedular criteria for a disability 
rating in excess of 60 percent for a lumbar spine disorder.  
It does not appear that the veteran has an "exceptional or 
unusual" disability; he merely disagrees with the rating 
schedule's assignment of a 60 percent evaluation for his 
level of impairment.  The veteran has not required extensive 
periods of hospitalization for his lumbar spine disorder, and 
there is no evidence in the claims file to suggest marked 
interference with employment as a result of the service-
connected lumbar spine condition that is in any way unusual 
or exceptional, such that the schedular criteria do not 
address it.

The Board therefore agrees with the RO's conclusion that 
referral for extraschedular consideration is not warranted in 
this case.  In the absence of any evidence that reflects that 
this disability is exceptional or unusual such that the 
regular schedular criteria are inadequate to rate it, 
referral for consideration of an extraschedular rating is not 
in order.

B.  Right knee

The veteran's right knee disorder is currently evaluated 
under Diagnostic Code 5019-5257 as 10 percent disabling.  In 
the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (1998).  The hyphenated 
diagnostic code in this case indicates that bursitis under 
Diagnostic Code 5019 is the service-connected disorder, and 
other impairment of the knee under Diagnostic Code 5257 is a 
residual condition.  

The Schedule indicates that diseases under Diagnostic Codes 
5013 through 5024 will be rated on limitation of motion of 
the affected part, as degenerative arthritis.  See comment 
under 38 C.F.R. § 4.71a, Diagnostic Code 5024 (1998).  
Degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint involved.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5256, 5260, and 5261 (1998).  For the purpose of 
rating arthritis, the knee is considered a major joint.  
38 C.F.R. § 4.45(f) (1998).  

When the limitation of motion for the specific joint involved 
is noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is applied for each major joint affected 
by limitation of motion.  See Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the absence of 
limitation of motion, degenerative arthritis is evaluated at 
10 percent where there is x-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups and at 
20 percent where there is x-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  Id.

The regulations define normal range of motion for the knee as 
extension to zero degrees and flexion to 140 degrees.  
38 C.F.R. § 4.71 (1998).  Diagnostic Codes 5256, 5260, and 
5261 are the codes applicable to knee limitation of motion.  
Diagnostic Code 5256 provides a 30 percent disability rating 
for favorable ankylosis of the knee in full extension or in 
slight flexion between zero and 10 degrees.  Diagnostic Code 
5260 provides a zero percent disability rating where flexion 
of the leg is limited to 60 degrees; a 10 percent disability 
rating where flexion of the leg is limited to 45 degrees; a 
20 percent disability rating where flexion of the leg is 
limited to 30 degrees; and a 30 percent disability rating 
where flexion of the leg is limited to 15 degrees.  
Diagnostic Code 5261 provides a zero percent evaluation where 
extension of the leg is limited to five degrees; a 10 percent 
disability rating where extension of the leg is limited to 10 
degrees; a 20 percent disability rating where extension of 
the leg is limited to 15 degrees; a 30 percent disability 
rating where extension of the leg is limited to 20 degrees; a 
40 percent disability rating where extension of the leg is 
limited to 30 degrees; and a 50 percent disability rating 
where extension of the leg is limited to 45 degrees.

In this case, x-rays have not shown degenerative disease of 
the veteran's right knee.  During the VA examination in 1996, 
range of motion for the right knee was from 5 to 105 degrees.  
There is no medical evidence indicating that he has ankylosis 
of the right knee.  Therefore, the criteria for an increased 
evaluation under Diagnostic Codes 5256 (ankylosis), 5260 
(limitation of flexion to 30 degrees), or 5261 (limitation of 
extension to 15 degrees) are not met.  Since there is also no 
medical evidence of degenerative arthritis of the right knee, 
the criteria for an increased evaluation under Diagnostic 
Code 5019, based on the rating criteria discussed above under 
Diagnostic Code 5003, are also not met.

Under Diagnostic Code 5257, for other impairment of the knee, 
a 10 percent disability rating requires slight impairment of 
the knee with recurrent subluxation or lateral instability.  
In order to warrant a 20 percent disability rating, the 
evidence would need to show moderate impairment of the knee 
with recurrent subluxation or lateral instability, and a 30 
percent disability rating requires severe impairment of the 
knee with recurrent subluxation or lateral instability.  
Diagnostic Code 5257 is not predicated on loss of range of 
motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

The evidence as to whether the veteran currently has any 
laxity or instability of the right knee is unclear.  The 
Court has defined subluxation of the patella as "incomplete 
or partial dislocation of the knee cap."  Rykhus v. Brown, 6 
Vet. App. 354, 358 (1993) (citing Dorland's Illustrated 
Medical Dictionary at 1241, 1599 (27th edition 1988)).  In 
this case, there is no objective medical evidence explicitly 
indicating that the veteran experiences any subluxation or 
lateral instability of the right knee.  However, he has 
complained of the knee giving way.  The VA examination report 
from 1996 is unclear, in that it stated that the veteran has 
"loose halluxation" of the knee.  The examination report 
contains transcription errors (i.e., reference to 
"distension" for range of motion of the lumbar spine rather 
than "extension"); therefore, it is possible that the 
examiner dictated that the veteran has subluxation of the 
knee, and an error was made in the transcription.  Resolving 
any reasonable doubt in favor of the veteran, see 38 C.F.R. 
§ 4.3, the Board concludes that he does experience some 
subluxation or instability of the right knee.  However, the 
severity of the subluxation or instability of the veteran's 
right knee is clearly slight based on the minimal objective 
findings upon VA examination in 1996.

The only other abnormalities shown upon examination of the 
veteran's right knee in 1996 were crepitation and slight 
limitation of motion.  There have been no findings of 
swelling, effusion, or deformity.  Such minimal findings do 
not support a conclusion that the veteran has moderate 
impairment of the right knee.  His treatment records since 
his separation from service showed sporadic complaints of 
knee pain.  He does not receive regular treatment for his 
right knee disorder, nor has he required any surgery.  In 
light of the conclusion that any right knee laxity or 
instability is slight, in conjunction with the other minimal 
objective findings, it is clear that the veteran has no more 
than slight disability of the right knee without 
manifestations of recurrent subluxation or lateral 
instability.  Therefore, the criteria for an increased 
disability rating under Diagnostic Code 5257 have not been 
met.  

Where the medical evidence shows that the veteran has 
arthritis of a joint and where the diagnostic code applicable 
to his disability is not based upon limitation of motion, a 
separate rating for limitation of motion under Diagnostic 
Code 5003 may be assigned only if there is additional 
disability due to limitation of motion.  VAOPGCPREC 23-97.  
In this case, as indicated above, x-rays have not shown 
degenerative disease in the veteran's right knee.  Moreover, 
the veteran's service-connected right knee disorder is rated 
under both Diagnostic Code 5257 and a diagnostic code based 
on limitation of motion (5019).  As discussed above, he does 
not meet the criteria for any additional or separate 
evaluation on the basis of limitation of motion under 
Diagnostic Code 5003.

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See 
DeLuca v. Brown.  Since Diagnostic Code 5019 is predicated on 
range of motion, these regulations apply.  In this case, the 
objective medical evidence does not support a conclusion that 
the veteran suffers any additional functional loss and/or 
limitation of motion.  His limitation of right knee motion 
is, at most, slight.  There is no evidence of symptoms such 
as impaired gait or muscle atrophy, which indicates that the 
effect of the veteran's right knee disorder on his functional 
abilities is negligible.  There is no indication that his 
knee condition has interfered with his employment in any way.  
There is also no evidence showing regular treatment for the 
right knee for the more than 25 years since the veteran's 
separation from service, which indicates that his symptoms 
are minimally disabling to him.  Therefore, the Board finds 
that a 10 percent disability rating for, at most, slight 
overall impairment of the right knee adequately compensates 
the veteran for any occasional functional loss he may 
experience.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the current level 
of the veteran's disability in his favor.  However, the 
objective medical evidence does not create a reasonable doubt 
regarding the current level of his right knee disability.  
The evidence shows slight limitation of motion, with no x-ray 
evidence of degenerative joint disease, and slight 
instability.  The medical evidence does not show the presence 
of more severe and frequent symptomatology such as would 
warrant a disability rating in excess of 10 percent.  
Accordingly, the Board finds that the preponderance of the 
evidence is against assignment of an increased disability 
rating for the veteran's bursitis of the right knee.

The Board has considered all other potentially applicable 
diagnostic codes.  Diagnostic Code 5258 for dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint; Diagnostic Code 5259 for 
symptomatic removal of semilunar cartilage; and Diagnostic 
Code 5263 for genu recurvatum with objective demonstration of 
weakness and insecurity in weight bearing each provide a 
maximum disability rating of 10 percent.  In order to be 
assigned a disability rating higher than 10 percent, the 
evidence would need to show malunion of the tibia and fibula 
with moderate knee disability under Diagnostic Code 5262.  
However, there is no medical evidence showing malunion of the 
tibia and fibula, and the criteria for an increased rating 
under this diagnostic code have therefore not been met.


ORDER

Entitlement to a disability rating in excess of 60 percent 
for lumbosacral strain; residuals of L4-5 decompression 
laminectomy; spinal stenosis, including consideration for an 
extraschedular rating, is denied.

Entitlement to a disability rating in excess of 10 percent 
for bursitis, right knee, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

